DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.

Response to Amendment
Upon further consideration of the claims and review of the amendment, the necessity of a double patenting rejection was discovered and therefore, the previous indication of allowability of claims 1-9 and 13 is hereby withdrawn.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,107,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 1 recites “a latching mechanism” comprising the identical latch elements as that claimed in the instant claim 13, which recites “latching mechanisms”. The plural “latching mechanisms” is the only difference in the two claims.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,107,009 (hereinafter The Patent) in view of Hetherington 6,106,035 (hereinafter Hetherington). 

Claim 1 is identical to claim 1 of the Patent except for the plural “latching mechanism” as discussed above with respect to claim 13 and additionally includes added language in the last two lines of the claim “wherein the latching device is a separate component affixed to the enclosure door…” This feature is clearly taught by the previously applied Hetherington reference which discloses a latching device (24,32,34,40,42) as a separate component welded to the enclosure door (26) (see Figs.3 and 7; col. 4, lines 8-36). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the device of 10,107,009 to include a separate latching device affixed to the enclosure door as taught by Hetherington to be an alternate equivalent construction as an obvious matter of design choice.
Claims 2-6 are identical to claims 2-6 of the 10,107,009 patent and are also unpatentable over the claims of 10.107,009 in view of Hetherington.

Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,107,009 in view of Hetherington 6,106,035 and Official Notice. 
With respect to claims 7-9, both the Patent and Hetherington disclose the use of welding. However, Official Notice is taken that the use of bolts, studs, screws, welds, and the like, are considered old and well known equivalent fasteners in the mechanical arts and would have been obvious substitutions for affixing mechanical elements together. Accordingly, it would have been obvious to one of ordinary skill in the art to provide the weld of Hetherington with alternative construction such as well known mechanical fasteners, bolts, screws, studs or the like as an obvious matter of design choice in providing a secure affixation of the lock elements. 
Re Claim 7. (Original) 
The latching device of claim 1 wherein the latching device is affixed to the rotating hinged enclosure door of the pad-mounted transformer via bolts. 
Re Claim 8. (Original)
The latching device of claim 1 wherein the latching device is affixed to the rotating hinged enclosure door of the pad-mounted transformer via studs.
Re Claim 9. (Original) 
The latching device of claim 1 wherein the latching device is affixed to the rotating hinged enclosure door of the pad-mounted transformer via screws.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hetherington 6,106,035 (hereinafter Hetherington).
Re Claim 10. (Currently Amended)
Hetherington discloses a latching device (24; Figs. 1-3,7) for use on a pad mounted transformer (10) or other similar equipment comprising: a. a recess cup (42) for a security bolt (56,58) and pad lock (padlock through hasp 114 and holes 48,120) located on a raised handle (lip 38); b. a threaded receptacle (98,102) which receives the security bolt (56); and c. the raised handle (38) located on the external surface of the front panel of an enclosure door (14) of the pad mounted transformer only capable of being lowered when the security bolt and pad lock are disengaged, wherein the raised handle (38) and recess cup (42) hold the security bolt captive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington in view of Official Notice.
Re Claim 11. (Original)
Hetherington discloses the device of claim 10 but fails to specify wherein said latching device is composed of steel.
Re Claim 12. (Original)
Hetherington discloses the device of claim 10 but fails to specify wherein said latching device is molded from plastics.
With respect to claims 11 and 12, Official Notice is taken that the use of steel or plastics for latching devices and locks is old and well known since both can provide the necessary strength for lock and latch devices. Accordingly, it would have been obvious to one of ordinary skill in the art to provide the latching device structures of Hetherington with either steel or plastic materials exhibiting the necessary strength for latch components as desired.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675